Case 2:18-cv-07180-DG-AYS Document 6 Filed 03/14/19 Page 1 of 4 PageID #: 24




Steven John Moser (SM1133)
Moser Law Firm, PC
3 School Street, Suite 207B
Glen Cove, New York 11542
(516) 671-1150 • F (516) 882-5420

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
Christene D. Geoghegan                                                 Case No.: 18-cv-07180
                                                                       (JFB)(AYS)
                                                       Plaintiff(s),

                           - against -

Robscot Realty Inc. d/b/a Brody McKay’s
Tavern, Petite Realty Corp., and Robert
Petitpain

                                                    Defendant(s).


   DECLARATION OF STEVEN J. MOSER IN SUPPORT OF REQUEST TO ISSUE
            CERTIFICATE OF DEFAULT AS TO DEFENDANTS
         ROBSCOT REALTY INC. D/B/A BRODY MCKAY’S TAVERN
                               AND
                       PETITE REALTY CORP.

       Steven John Moser declares under penalty of perjury, pursuant to 28 U.S.C. § 1746, that

the following is true and correct.

       1.      I am the attorney for the Plaintiff in this action.

       2.      I am admitted to practice before this Court.

       3.      I submit this declaration in support of Plaintiffs’ Request for Issuance of a

Certificate of Default against Defendant Robscot Realty Inc. d/b/a Brody McKay’s Tavern and

Petite Realty Corp.

       4.      This action was commenced to remedy violations of the Fair Labor Standards Act

29 U.S.C. §201 et seq., and the New York Labor Law Article 19, §§ 650 et seq. The Complaint

was filed on December 17, 2018. See ECF Docket Entry No. 1.
Case 2:18-cv-07180-DG-AYS Document 6 Filed 03/14/19 Page 2 of 4 PageID #: 25




              ROBSCOT REALTY INC. D/B/A BRODY MCKAY’S TAVERN

       5.      A proposed Certificate of Default against Robscot Realty Inc. d/b/a Brody

McKay’s Tavern is annexed hereto as Exhibit 1.

       6.      A summons was issued as to Defendant Robscot Realty Inc. d/b/a Brody

McKay’s Tavern on December 19, 2018. See ECF Docket No. 3.

       7.      On February 4, 2019, the service of the Summons and Complaint on Defendant

Robscot Realty Inc. d/b/a Brody McKay’s Tavern was completed.

       8.      Proof of service of the Summons and Complaint on Robscot Realty Inc. d/b/a

Brody McKay’s Tavern was filed with the Court on March 14, 2019. See ECF Docket No. 4. A

copy of the proof of service is annexed hereto as Exhibit 2.

       9.      The time for Defendant Robscot Realty Inc. d/b/a Brody McKay’s Tavern to

answer or otherwise move with respect to the complaint herein has expired.

       10.     The time for Defendant Robscot Realty Inc. d/b/a Brody McKay’s Tavern to

answer or otherwise move with respect to the complaint herein has not been extended.

                                   PETITE REALTY CORP.

       11.     A proposed Certificate of Default against Petite Realty Corp. is annexed hereto as

Exhibit 3.

       12.     A summons was issued as to Defendant Petite Realty Corp. on December 19,

2018. See ECF Docket No. 3.

       13.     On February 4, 2019, the service of the Summons and Complaint on Defendant

Petite Realty Corp. was completed.
Case 2:18-cv-07180-DG-AYS Document 6 Filed 03/14/19 Page 3 of 4 PageID #: 26




       14.     Proof of service of the Summons and Complaint on Petite Realty Corp. was filed

with the Court on March 14, 2019. See ECF Docket No. 5. A copy of the proof of service is

annexed hereto as Exhibit 4.

       15.     The time for Defendant Petite Realty Corp. to answer or otherwise move with

respect to the complaint herein has expired.

       16.     The time for Defendant Petite Realty Corp. to answer or otherwise move with

respect to the complaint herein has not been extended.

       17.     On January 17, 2019 I received a letter from Paul L. Dashefsky, Attorney at Law,

on behalf of the defendant Robert Petitpain. Mr. Dashefsky’s address is Paul L. Dashefsky,

317 Middle Country Rd., Smithtown, NY 11787. (See Exhibit 5).

       18.     The address designated by Robscot Realty Inc. for service of process is

Robscot Realty Inc., 1327 Middle Country Road, Centereach, NY 11720. (See Exhibit 6).

       19.     The address designated by Petite Realty Corp. for service of process is Petite

Realty Corp., c/o Fred M. Schwartz, Esq., 317 Middle Country Rd., Smithtown, NY 11787. (See

Exhibit 7).

       20.     This Declaration, the Proposed Certificate of Default, and the papers upon which

the requested relief is based were served via United States First Class Mail to the following on

March 14, 2019:


                                       Paul L. Dashefsky
                                     317 Middle Country Rd.
                                      Smithtown, NY 11787

                                      Robscot Realty Inc.
                                   1327 Middle Country Road
                                     Centereach, NY 11720
Case 2:18-cv-07180-DG-AYS Document 6 Filed 03/14/19 Page 4 of 4 PageID #: 27




                                       Petite Realty Corp.
                                   c/o Fred M. Schwartz, Esq.
                                    317 Middle Country Rd.
                                     Smithtown, NY 11787


       WHEREFORE, Plaintiffs request that the default of Defendants ROBSCOT REALTY

INC. D/B/A BRODY MCKAY’S TAVERN and PETITE REALTY CORP. be noted and that a

Certificate of Default be issued with regard to said defendants.

Dated: Glen Cove New York
       March 14, 2019



                                              Steven John Moser, Esq. (SM1133)
